The State's Attorney before this court objects to the consideration of the appellant's motion for rehearing for the reason that it was not timely filed. The judgment was affirmed on April 15, 1936. The fifteen days allowed for the filing of the motion for rehearing expired on April 30th. The motion for rehearing, which was sent in a letter postmarked April 30, 1936, reached this court on May 2, 1936, which was seventeen days after the case was affirmed.
The question presented is whether the motion for rehearing *Page 346 
can be considered under the circumstances. In Texas Jur., Vol. 4, p. 510, sec. 357, it is said:
"In the absence of exceptional extenuating circumstances, the court will not ordinarily consider or act upon a motion which is filed after the expiration of the prescribed period, but will strike it from the docket."
Several cases are cited in the notes to the text mentioned.
It is only in exceptional cases where, in the opinion of the court, the law has been misconstrued or misapplied that a motion can be considered which was not filed within the prescribed time.
In the present instance the decision on the original hearing is regarded as correct.
Since the motion for rehearing cannot be considered, it is therefore stricken from the docket.